                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FINISHMASTER, INC., et al.,

                       Plaintiffs,
                                                          CIVIL ACTION
                                                          NO. 19-04518
            v.


 EXCEL COLLISION CENTERS, LLC, et
 al.,
                 Defendants.


                                          ORDER
      AND NOW, this 11th day of December 2019, upon consideration of Plaintiffs’

Request for Default and Default Judgment (ECF No. 5), which the Court construes as a

motion of default judgment under Federal Rule of Civil Procedure 55(b)(2), it is

ORDERED that:

      1.     Plaintiffs’ Motion is GRANTED;

      2.     Plaintiffs shall SUBMIT all documentary evidence necessary to support

             its request for attorneys’ fees by Friday, January 3, 2020; and

      3.     The Clerk of Court is DIRECTED to defer entering judgment on

             Plaintiffs’ claims pending the Court’s computation of the appropriate

             amount of attorneys’ fees.




                                                      BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.


                                            1
